Order entered November 14, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01041-CV

                  ENGLISH LAW GROUP, PLLC, Appellant

                                         V.

 MEDINET INVESTMENTS, LLC AND MICHAEL BINGHAM, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-07743

                                     ORDER

      Before the Court is appellees’ motion to appear by videoconference at oral

argument. “A party desiring oral argument must note that request on the front

cover of the party’s brief. A party’s failure to request oral argument waives the

party’s right to argue.” TEX. R. APP. P. 39.7. Appellees stated on the cover of their

brief, “Oral Argument not Requested.” Accordingly, appellees waived their right

to present oral argument, and their request to appear by videoconference at oral

argument is DENIED.
      This Court observes that appellant’s brief stated on the cover, “Oral

Argument Conditionally Requested,” and appellant stated in its brief, oral

argument is not likely to assist this Court in its decisional process,” and “if this

Court grants oral argument for Appellees, Appellant requests the opportunity to

present oral argument and be heard also.” As noted above, appellees did not

request oral argument. On November 9, 2022, appellant notified the Court that Jay

C. English “will be presenting the argument to the Court at he hearing on oral

argument on November 16, 2022, at 10:00 a.m.” However, appellant requested

oral argument only if we granted permission for appellees to argue; appellees made

no such request; therefore, appellant is not entitled to present oral argument.

      This case will be submitted without oral argument.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE